DETAILED ACTION
	1.	This action is in response to the application filed on 7/16/20.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 20140145698).
Regarding claim 1: Saito et al. disclose a power supply circuit (i.e. figures 2 and 3), comprising: 
a switched-mode power supply (i.e. 1) receiving an input voltage (i.e. Vin) and generating an output voltage (i.e. Vout); and 
a circuit configured (i.e. circuit of 1) to start the power supply circuit (i.e. 1) by: 
operating in a first phase (i.e. figure 3: phase from t0-t1) wherein the switched-mode power supply (i.e. 1) is bypassed (i.e. operate during t0-t1/stop) to generate the output voltage (i.e. Vout) from the input voltage (i.e. Vin); 
(i.e. Voltage of Css, VCss) that is equal to the output voltage (i.e. voltage of FB); 
then operating in a second phase (i.e. figure 3: phase from t1-t2) wherein the switched-mode power supply (i.e. 1) is controlled using pulse width modulation (i.e. 13-14) to cause an increase in the output voltage (i.e. figure 3: Vout from t1-t2); 
increasing the start voltage (i.e. figure 3: VCss from t1-t2) in accordance with a ramp (i.e. by charging capacitor Css) during in the second phase (i.e. figure 3: phase from t1-t2); 
comparing (i.e. by 4) the ramping start voltage (i.e. Voltage of Css, VCss) to a comparison voltage (i.e. the voltage at t2, when VCss become over the reference voltage Vref, ¶ 34) during the second phase (i.e. figure 3: phase from t1-t2); and when the ramping start voltage (i.e. Voltage of Css, VCss) reaches the comparison voltage (i.e. the voltage at t2, when VCss become over the reference voltage Vref, ¶ 34), then operating in a third phase (i.e. figure 3: phase from t2-t3) wherein the switched-mode power supply (i.e. 1) is bypassed (i.e. operate during t2-t3) to generate the output voltage (i.e. Vout) from the input voltage (i.e. Vin) (i.e. ¶ 20-34).
 	Regarding claim 1: the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 .

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	6.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito et al. (US 20140145698) in view of Wiktor et al. (US 20200228010)
Regarding claim 5: Saito et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the circuit includes a state machine
Wiktor et al. disclose a start converter comprising the circuit includes a state machine (i.e. ¶ 128).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Saito et al.’s invention with the converter as disclose by Wiktor et al. in order to have an apparatus and articles of manufacture improve the efficiency of using a computing device by reducing the power consumption of a device by preventing negative current flow and DCM operation of a power converter. The disclosed methods, apparatus and articles of manufacture improve the output signal of a power converter by reducing transients, thereby 

Allowable Subject Matter
7.	Claims 2-3 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Nguyen Tran/           Primary Examiner, Art Unit 2838